Exhibit 10.5

 

SUPERMEDIA INC.

 

DIRECTOR STOCK-SETTLED

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

<< Full Name>>

Grantee

 

Date of Award:

 

March 12, 2010

Number of Restricted Stock Units:

 

1,317

Expiration Date:

 

<<                            >>

General Vesting Schedule/Restricted Period:

 

Three (3) years, with vesting in equal installments of one-third (1/3) on the
anniversary date of the Date of Award in each of the years.

 

AWARD OF RESTRICTED STOCK UNITS

 


1.                                      GRANT OF RSU AWARD.  SUPERMEDIA INC., A
DELAWARE CORPORATION (THE “COMPANY”), PURSUANT TO THE SUPERMEDIA INC. 2009
LONG-TERM INCENTIVE PLAN (THE “PLAN”), HEREBY AWARDS TO YOU, THE ABOVE-NAMED
GRANTEE, EFFECTIVE AS OF THE DATE OF AWARD SET FORTH ABOVE (THE “DATE OF
AWARD”), THAT NUMBER OF RESTRICTED STOCK UNITS SET FORTH ABOVE (THE “RSUS”), ON
THE FOLLOWING TERMS AND CONDITIONS:


 

During the Restricted Period, the RSUs will be evidenced by entries in a
bookkeeping ledger account which reflects the number of RSUs credited under the
Plan for your benefit.  For purposes of this Agreement, the term “Restricted
Period” means the period designated by the Committee during which the RSUs are
subject to forfeiture and restrictions on transfer (the “Forfeiture
Restrictions”).  The Restricted Period and all Forfeiture Restrictions on the
RSUs covered hereby shall lapse as to those RSUs when the RSUs become vested and
you meet all other terms and conditions of this Agreement.

 

Upon the date on which you cease to be a member of the Board of Directors of the
Company for any reason while in good standing, the Company shall issue to you
one share of Stock, in exchange for each RSU for which the Forfeiture
Restrictions have lapsed and thereafter you shall have no further rights with
respect to such RSU.  The Company shall cause to be delivered to you (or your
legal representative or heir) a stock certificate representing those shares of
the Stock issued in exchange for RSUs awarded hereby, and such shares of the
Stock shall be transferable by you (except to the extent that any proposed
transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of applicable federal or state securities law).

 


2.                                      SEPARATION FROM SERVICE/CHANGE IN
CONTROL.  THE FOLLOWING PROVISIONS WILL APPLY IN THE EVENT YOU INCUR A
SEPARATION FROM SERVICE WITH THE COMPANY AND ALL AFFILIATES (COLLECTIVELY, THE
“COMPANY GROUP”), OR A CHANGE IN CONTROL OF THE COMPANY OCCURS, BEFORE THE
EXPIRATION DATE SET FORTH IN THE AGREEMENT:


 


2.1           SEPARATION FROM SERVICE GENERALLY.  EXCEPT AS PROVIDED IN SECTION
2.2 BELOW, IF YOU INCUR A SEPARATION FROM SERVICE WITH THE COMPANY GROUP FOR ANY
REASON BEFORE THE THIRD ANNIVERSARY OF THE DATE OF AWARD (THE “THIRD ANNIVERSARY
DATE”), THE FORFEITURE RESTRICTIONS THEN APPLICABLE TO THE RSUS SHALL LAPSE ON A
PRORATED BASIS BY DIVIDING THE NUMBER OF DAYS DURING THE PERIOD COMMENCING ON
THE ANNIVERSARY VESTING DATE OR DATE OF AWARD, AS APPLICABLE, AND ENDING ON THE
DATE OF YOUR SEPARATION

 

--------------------------------------------------------------------------------



 


FROM SERVICE BY 1095 IF THE DATE OF YOUR SEPARATION FROM SERVICE OCCURS PRIOR TO
THE FIRST ANNIVERSARY OF THE DATE OF AWARD, 730 IF THE DATE OF YOUR SEPARATION
FROM SERVICE OCCURS AFTER THE FIRST ANNIVERSARY OF THE DATE OF AWARD BUT PRIOR
TO THE SECOND ANNIVERSARY OF THE DATE OF AWARD AND 365 IF THE DATE OF YOUR
SEPARATION FROM SERVICE OCCURS AFTER THE SECOND ANNIVERSARY OF THE DATE OF AWARD
BUT PRIOR TO THE THIRD ANNIVERSARY DATE, AND THE NUMBER OF RSUS REMAINING
SUBJECT TO THE FORFEITURE RESTRICTIONS SHALL BE FORFEITED TO THE COMPANY ON THE
DATE OF YOUR SEPARATION FROM SERVICE.


 


2.2           CHANGE IN CONTROL OF THE COMPANY.  IF A CHANGE IN CONTROL OF THE
COMPANY OCCURS BEFORE THE THIRD ANNIVERSARY DATE WHILE YOU ARE AN ACTIVE MEMBER
OF THE BOARD, ALL REMAINING FORFEITURE RESTRICTIONS SHALL IMMEDIATELY LAPSE ON
THE EFFECTIVE DATE OF THE CHANGE IN CONTROL OF THE COMPANY.


 


3.                                      DIVIDEND EQUIVALENTS.  IF DURING THE
RESTRICTED PERIOD YOU HOLD ANY RSUS AWARDED HEREBY AND THE COMPANY PAYS A
DIVIDEND IN CASH WITH RESPECT TO THE OUTSTANDING SHARES OF STOCK (A “CASH
DIVIDEND”) OR A DIVIDEND IN SHARES OF STOCK WITH RESPECT TO THE OUTSTANDING
SHARES OF THE STOCK, THEN THE COMPANY WILL INCREASE THE RSUS AWARDED HEREBY THAT
HAVE NOT BEEN EXCHANGED BY THE COMPANY FOR SHARES OF STOCK BY AN AMOUNT EQUAL TO
THE PRODUCT OF (A) THE RSUS AWARDED HEREBY THAT HAVE NOT BEEN EXCHANGED BY THE
COMPANY FOR CASH AND (B) THE AMOUNT OF THE CASH DIVIDEND PAID PER SHARE OF THE
STOCK OR THE NUMBER OF SHARES OF STOCK PAID BY THE COMPANY PER SHARE OF THE
STOCK, AS APPLICABLE (COLLECTIVELY, THE “DIVIDEND RSUS”).  EACH DIVIDEND RSU
WILL BE EXCHANGED FOR SHARES OF THE STOCK AT THE SAME TIME AND ON THE SAME BASIS
AS SUCH RSU.


 


4.                                      NONTRANSFERABILITY.  NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY AND EXCEPT AS SPECIFIED BELOW, THE
RSUS AWARDED TO YOU UNDER THIS AGREEMENT SHALL NOT BE TRANSFERABLE OR ASSIGNABLE
BY YOU OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.  YOU MAY
TRANSFER THE RSUS TO (A) A MEMBER OR MEMBERS OF YOUR IMMEDIATE FAMILY, (B) TO A
REVOCABLE LIVING TRUST ESTABLISHED EXCLUSIVELY FOR YOU OR YOU AND YOUR SPOUSE,
(C) A TRUST UNDER WHICH YOUR IMMEDIATE FAMILY MEMBERS ARE THE ONLY BENEFICIARIES
OR (D) A PARTNERSHIP OF WHICH YOUR IMMEDIATE FAMILY MEMBERS ARE THE ONLY
PARTNERS.  FOR THIS PURPOSE, “IMMEDIATE FAMILY” MEANS YOUR SPOUSE, CHILDREN,
STEPCHILDREN, GRANDCHILDREN, PARENTS, GRANDPARENTS, SIBLINGS (INCLUDING HALF
BROTHERS AND SISTERS), AND INDIVIDUALS WHO ARE FAMILY MEMBERS BY ADOPTION.


 

The terms applicable to the assigned RSUs shall be the same as those in effect
for the RSUs immediately prior to such assignment and shall be set forth in such
documents to be executed by the assignee as the Company may deem appropriate. 
You may also designate one or more persons as the beneficiary or beneficiaries
of your outstanding RSUs under the Plan, and those RSUs shall, in accordance
with such designation, automatically be transferred to such beneficiary or
beneficiaries upon your death while holding those RSUs. Such beneficiary or
beneficiaries shall take the transferred RSUs subject to all the terms and
conditions of the Agreement. Except for the limited transferability provided by
the foregoing, outstanding RSUs under the Plan shall not be assignable or
transferable.

 

None of the Company, its employees or directors makes any representations or
guarantees concerning the tax consequences associated with the inclusion of this
provision in the Agreement or your transfer of the RSUs.  It is your sole
responsibility to seek advice from your own tax advisors concerning those tax
consequences.  You are entitled to rely upon only the tax advice of your own tax
advisors.

 


5.                                      SALE OF SECURITIES.  ANY SHARES OF STOCK
AWARDED HEREUNDER MAY NOT BE SOLD OR OTHERWISE DISPOSED OF IN ANY MANNER THAT
WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE FEDERAL OR STATE SECURITIES
LAWS.  YOU AGREE THAT (A) THE COMPANY MAY REFUSE TO CAUSE THE TRANSFER OF SUCH
SHARES TO BE REGISTERED ON THE STOCK REGISTER OF THE COMPANY IF SUCH PROPOSED
TRANSFER WOULD IN THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY CONSTITUTE
A VIOLATION OF ANY APPLICABLE FEDERAL OR STATE SECURITIES LAW AND

 

2

--------------------------------------------------------------------------------



 


(B) THE COMPANY MAY GIVE RELATED INSTRUCTIONS TO THE TRANSFER AGENT, IF ANY, TO
STOP REGISTRATION OF THE TRANSFER OF SUCH SHARES.


 


6.                                      SERVICE OR EMPLOYMENT RELATIONSHIP.  FOR
PURPOSES OF THIS AGREEMENT, YOU SHALL BE CONSIDERED TO BE IN THE SERVICE OF THE
COMPANY GROUP AS LONG AS YOU HAVE A SERVICE OR EMPLOYMENT RELATIONSHIP WITH THE
COMPANY GROUP.  THE COMMITTEE SHALL DETERMINE ANY QUESTIONS AS TO WHETHER AND
WHEN THERE HAS BEEN A TERMINATION OF SUCH SERVICE RELATIONSHIP, AND THE CAUSE OF
SUCH TERMINATION, UNDER THE PLAN AND THE COMMITTEE’S DETERMINATION SHALL BE
FINAL AND BINDING ON ALL PERSONS.


 


7.                                      NOT A SERVICE OR EMPLOYMENT AGREEMENT. 
THIS AGREEMENT IS NOT A SERVICE OR EMPLOYMENT AGREEMENT, AND NO PROVISION OF
THIS AGREEMENT SHALL BE CONSTRUED OR INTERPRETED TO CREATE A SERVICE OR
EMPLOYMENT RELATIONSHIP BETWEEN YOU AND THE COMPANY OR ANY OF ITS AFFILIATES OR
GUARANTEE THE RIGHT TO REMAIN AS A DIRECTOR OF OR EMPLOYED BY THE COMPANY OR ANY
OF ITS AFFILIATES FOR ANY SPECIFIED TERM.


 


8.                                      SECURITIES ACT LEGEND.  IF YOU ARE AN
OFFICER OR AFFILIATE OF THE COMPANY UNDER THE SECURITIES ACT OF 1933, YOU
CONSENT TO THE PLACING ON ANY CERTIFICATE FOR THE SHARES OF AN APPROPRIATE
LEGEND RESTRICTING RESALE OR OTHER TRANSFER OF THE SHARES EXCEPT IN ACCORDANCE
WITH SUCH ACT AND ALL APPLICABLE RULES THEREUNDER.


 


9.                                      REGISTRATION.  THE SHARES THAT MAY BE
ISSUED UNDER THE PLAN ARE REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION
UNDER A REGISTRATION STATEMENT ON FORM S-8.


 


10.                               LIMIT OF LIABILITY.  UNDER NO CIRCUMSTANCES
WILL THE COMPANY OR ANY AFFILIATE BE LIABLE FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR SPECIAL DAMAGES (INCLUDING LOST PROFITS) OF ANY FORM INCURRED
BY ANY PERSON, WHETHER OR NOT FORESEEABLE AND REGARDLESS OF THE FORM OF THE ACT
IN WHICH SUCH A CLAIM MAY BE BROUGHT, WITH RESPECT TO THE PLAN.


 


11.                               MISCELLANEOUS.  THIS AGREEMENT IS AWARDED
PURSUANT TO AND IS SUBJECT TO ALL OF THE PROVISIONS OF THE PLAN, INCLUDING
AMENDMENTS TO THE PLAN, IF ANY.  IN THE EVENT OF A CONFLICT BETWEEN THIS
AGREEMENT AND THE PLAN PROVISIONS, THE PLAN PROVISIONS WILL CONTROL.  THE TERM
“YOU” AND “YOUR” REFER TO THE GRANTEE NAMED IN THIS AGREEMENT.  CAPITALIZED
TERMS THAT ARE NOT DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS
IN THE PLAN.


 

In accepting the award of RSUs set forth in this Agreement you accept and agree
to be bound by all the terms and conditions of the Plan.

 

 

 

SUPERMEDIA INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------